DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. "Polymer-laden composite lignin-based electrolyte membrane for high-performance lithium batteries" (as recited in the IDS dated 12/30/2019) (Supporting information (SI) referenced in Wang publication included herein).
Regarding claim 1, Wang discloses lignin gel-based electrolyte (Wang; P14461:C1; gel polymer electrolytes - GPEs) comprising: a lignin polymer network (Wang; P14463: C2; “physical cross-linking network between the lignin and the LCP”) containing lignin molecules (Wang; P14461: C2: Materials) (SI; S3: Materials; Hebei qingjun cellulose plant) and a crosslinking agent to crosslink the lignin molecules (Wang; P14461: C2: Materials; LCP); and 
Regarding claim 7, Wang discloses an energy storage (Wang; P14461: C2: Electrochemical Measurements) comprising: a first electrode (Wang; P14461: C2: Electrochemical Measurements); a second electrode facing away the first electrode (Wang; P14461: C2: Electrochemical Measurements); and lignin gel-based electrolyte (Wang; P14461:C1; gel polymer electrolytes - GPEs) interposed between the first and second electrodes (Wang; P14461: C2: Electrochemical Measurements), the lignin gel-based electrolyte including: a lignin polymer network (Wang; P14463: C2; “physical cross-linking network between the lignin and the LCP”) containing lignin molecules (Wang; P14461: C2: Materials) (SI; S3: Materials; Hebei qingjun cellulose plant) and a crosslinking agent to crosslink the lignin molecules (Wang; P14461: C2: Materials; LCP); and liquid electrolyte contained within the lignin polymer network (Wang; P14461: C2) (SI; S3: Materials; liquid electrolyte; TC-E201: EC/DMC/EMC).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "Polymer-laden composite lignin-based electrolyte membrane for high-performance lithium batteries" (as recited in the IDS dated 12/30/2019) (Supporting information (SI) referenced in Wang publication included herein) as applied to claim 1 above, and further in view of Uddin et al. "A low-cost, environment-friendly lignin-polyvinyl alcohol nanofiber separator using a water-based method for safer and faster lithium-ion batteries." 
Regarding claim 2, Wang discloses all the limitations of the lignin gel-based electrolyte above and further teaches that the lignin gel-based electrolyte is in the form of a film (Wang; P14461: C1; “lignin-based film”) that has a superior liquid electrolyte absorbing ability (SI; S6).
Wang does not disclose wherein each of the lignin molecules includes an alkaline lignin compound or a lignin sulfonate compound having a molecular weight of 10000 to 20000.
 Uddin teaches an electrolyte film comprising a lignin (Uddin; P85: C1: 2.1. Material) wherein each of the lignin molecules includes an alkaline lignin compound having a molecular weight of 10000 (Uddin; P85: C1: 2.1. Material) which is within the claimed range of 10000 to 20000 because it is a naturally occurring abundant material having a low-cost material (Uddin; P85:C1:1st Para.) and a high liquid electrolyte uptake (Uddin; P86: C1: 3.2. Electrolyte uptake, compatibility, and wettability).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the alkaline lignin compound of Uddin in the lignin gel-based electrolyte of Wang because it is a naturally occurring abundant material having a low-cost material and a high .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "Polymer-laden composite lignin-based electrolyte membrane for high-performance lithium batteries" (as recited in the IDS dated 12/30/2019) (Supporting information (SI) referenced in Wang publication included herein) as applied to claim 1 above, and further in view of Andrieu et al. (US 5202009 A).
Regarding claim 3, Wang discloses all the limitations of the lignin gel-based electrolyte above and further teaches that the lignin gel-based electrolyte is in the form of a film (Wang; P14461: C1; “lignin-based film”) having superior mechanical strength and ionic conductivity (Wang; P14467: C1: Conclusion), wherein the lignin molecule has at least one phenol group with a hydroxyl group (-OH) or at least one phenolate group with an oxygen (-O-) derived therefrom (Wang; P14463: Fig.3(b)).
Wang does not disclose wherein the crosslinking agent contains an epoxy group or a vinyl group at each of both ends thereof, wherein the epoxy group or a vinyl group reacts with a hydroxyl group (-OH) of a phenol group of the lignin molecule or with oxygen (-O-) of a phenolate group derived therefrom to form a chemical bond.
Andrieu teaches an electrolyte film (Andrieu; C2:L52-58 & C3:L8-10) wherein the crosslinking agent contains an epoxy group at each of both ends thereof (Andrieu; C3: L1-2; diglycidyl ether ethylene glycol) to increase the mechanical strength and ionic conductivity of the electrolyte (Andrieu; C1: L56-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the crosslinking agent of Andrieu in the lignin gel-based electrolyte of Wang because it will increase the mechanical strength and ionic conductivity of the electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Wang further discloses that the method of manufacturing the lignin gel-based electrolyte (Wang; P14461:C2:Preparation of Lignin-Based Free-Standing Electrolyte Film) comprises making a mixed solution with the crosslinking agent (Andrieu; C3: L1-2; diglycidyl ether ethylene glycol), the lignin, and a solvent and then stirring the mixed solution at room temperature for 3 days (Wang; P14461: C2: Preparation of Lignin-Based Free-Standing Electrolyte Film).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises making a mixed solution with the crosslinking agent (poly(ethylene glycol)diglycidyl ether), the lignin, and a solvent, stirring the mixed solution for 30 minutes, and leaving it at room temperature for at least 24 hours (instant specification; [0088]-[0090]).
Since modified Wang discloses a similar method of making the lignin gel-based electrolyte with respect to the instant specification, a substantially identical electrolyte would be expected to include wherein the epoxy group reacts with a hydroxyl group (-OH) of a phenol group of the lignin molecule or with oxygen (-O-) of a phenolate group derived therefrom to form a chemical bond.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lignin gel-based electrolyte of modified Wang to have the claimed bonding between the crosslinking agent and lignin because the electrolyte of modified Wang and the electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Wang discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the crosslinking agent includes ethylene glycol diglycidyl ether (Andrieu; C3: L1-2; diglycidyl ether ethylene glycol).
Regarding claim 5, modified Wang discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the liquid electrolyte includes organic electrolyte (Wang; P14461: C2: Preparation of Lignin-Based Free-Standing Electrolyte Film).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "Polymer-laden composite lignin-based electrolyte membrane for high-performance lithium batteries" (as recited in the IDS dated 12/30/2019) (Supporting information (SI) referenced in Wang publication included herein) and Andrieu et al. (US 5202009 A) as applied to claim 5 above, and further in view of Zhang et al. "Three-dimensional nitrogen-doped hierarchical porous carbon derived from cross-linked lignin derivatives for high performance supercapacitors." 
Regarding claim 6, modified Wang discloses all the limitations of the lignin gel-based electrolyte above and further teaches that the lignin gel-based electrolyte has a superior liquid electrolyte absorbing ability (SI; S6) but does not disclose wherein the liquid electrolyte includes 
Zhang teaches a lignin-based electrode (Zhang; P643: C1: 2nd Para.) comprising: a lignin polymer network (Zhang; P643: C2: 1st Para.; “superior 3D porous structure”) containing lignin molecules (Zhang; P643: C2: 2.1. Materials; lignosulfonate) and a crosslinking agent (Zhang; P643: C2: 2.1. Materials; 1,6-hexanediamine (HD)) to crosslink the lignin molecules (Zhang; P645: Fig. 1); and liquid electrolyte contained within the lignin polymer network (Zhang; P643: 2nd & 5th Paras.), wherein the liquid electrolyte includes an organic solvent in which potassium hydroxide is dissolved network (Zhang; P643: 2nd & 5th Paras.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic solvent of Zhang in the lignin gel-based electrolyte of modified Wang because it is a known liquid electrolyte suitable for the intended purpose for use in an electrochemical device and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "Polymer-laden composite lignin-based electrolyte membrane for high-performance lithium batteries" (as recited in the IDS dated 12/30/2019) (Supporting information (SI) referenced in Wang publication included herein) as applied to claim 7 above, and further in view of Jin et al. "Lignin-based electrospun carbon nanofibrous webs as free-standing and binder-free electrodes for sodium ion batteries." 

Regarding claim 8, the following limitations are product-by-process limitations: “wherein the fiber electrode is prepared by: mixing lignin molecules with at least one polymer compound 
Regarding claim 8, Wang discloses all the limitations of the energy storage above but does not disclose wherein at least one of the first electrode or the second electrode includes a fiber electrode, wherein the fiber electrode comprises a lignin-polymer nanofiber mat.
Jin teaches an energy storage (Jin; P801: C2: 2.3. Electrochemical measurement) wherein at least one of the first electrode or the second electrode includes a fiber electrode (Jin; P801: C2: 2.3. Electrochemical measurement), wherein the fiber electrode comprises a lignin-polymer nanofiber mat (Jin; P801: C2: 1st Para.; “PAN/RL nanofiber web”) because such electrodes provide for excellent electrochemical performance while being less expensive (Jin; P807: C1: 4. Conclusion).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the electrode of Jin with the energy storage of Wang because such electrodes provide for excellent electrochemical performance while being less expensive and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, the following limitations are product-by-process limitations: “wherein thermally treating the electrospun product includes: a first thermal treatment at 200 to 300 °C temperature in an oxygen atmosphere; and a second thermal treatment at 800 to 1000 °C temperature in an inert gas atmosphere.” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per [0073]-[0075] of the instant specification, the aforementioned product-by-process steps will ensure the fiber electrode has at least one oxygen functional group, at least partially graphitized polymer, and decomposed lignin material. Thus, said product-by-process limitations will be interpreted to mean “wherein the fiber electrode comprises at least one oxygen functional group, at least partially graphitized polymer, and decomposed lignin material.”
Regarding claim 9, modified Wang discloses all the limitations of the energy storage above and further discloses that the applicable steps to manufacturing the fiber electrode comprises a first thermal treatment at 250 °C temperature in air (Jin; P801; C2; 2nd Para.); and a second thermal treatment at 1000 °C temperature (Jin; Table 1; PL7/3-1000) in nitrogen (Jin; P801; C2; 2nd Para.).
The instant specification discloses that the applicable steps to manufacturing the fiber electrode comprises a first thermal treatment at 200 to 300 °C temperature in an oxygen atmosphere; and a second thermal treatment at 800 to 1000 °C temperature in an inert gas atmosphere (instant specification; [0073]-[0075]).
Since modified Wang discloses similar applicable steps to manufacturing the fiber electrode with respect to the instant specification, a substantially identical fiber electrode would be expected to include wherein the fiber electrode comprises at least one oxygen functional group, at least partially graphitized polymer, and decomposed lignin material.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the fiber electrode of modified Wang to have the claimed oxygen functional group, polymer graphitization, and lignin decomposition because the fiber electrode of modified Wang and the fiber electrode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, the following limitations are product-by-process limitations: “wherein the spinning target solution contains 25 to 900 parts by weight of the polymer compound based on 100 parts by weight of the lignin molecule.” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per [0072]-[0075] of the instant specification, the aforementioned product-by-process steps will form a fiber electrode containing 25 to 900 parts by weight of the polymer compound based on 100 parts by weight of the lignin molecule. Thus, said product-by-process limitations will be interpreted to mean “wherein the fiber electrode contains 25 to 900 parts by weight of the polymer compound based on 100 parts by weight of the lignin molecule.”
Regarding claim 10, modified Wang discloses all the limitations of the energy storage above and further discloses wherein the fiber electrode contains either 100, 232, or 900 parts by weight (Jin; Table 1; see calculation below) of the polymer compound based on 100 parts by weight of the lignin molecule which is within the claimed range of 25 to 900. Calculation:
                
                    
                        
                            0.72
                        
                        
                            R
                            L
                             
                            (
                            g
                            )
                        
                    
                    =
                     
                    
                        
                            P
                            A
                            N
                             
                            (
                            g
                            )
                        
                        
                            100
                        
                    
                
            
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "Polymer-laden composite lignin-based electrolyte membrane for high-performance lithium batteries" (as recited in the IDS dated 12/30/2019) (Supporting information (SI) referenced in Wang publication included herein) and Jin et al. "Lignin-based electrospun carbon nanofibrous webs as free-standing and binder-free electrodes for sodium ion batteries” as applied to claim 8 above, and further in view of Tenhaeff et al. "Highly robust lithium ion battery anodes from lignin: an abundant, renewable, and low‐cost material." 
Regarding claim 11, modified Wang discloses all the limitations of the energy storage above and further discloses wherein the fiber electrode contains a fiber having an average diameter of 200 to 500 nm (Jin; P802: C1) which is within the claimed range of 50 to 500 nm and has a porous fiber mat structure (Jin; P802: C2; “interpenetrating 3D network with porous channels”) (Jin; P801: C2: 1st Para.; “PAN/RL nanofiber web”).  
Modified Wang is silent regarding wherein the porous fiber mat structure has a thickness of 10 to 200 μm.
Tenhaeff teaches an energy storage (Tenhaeff; P93: C2: 4th Para.) wherein at least one of the first electrode or the second electrode includes a fiber electrode (Tenhaeff; P93: C2: 2nd Para.) having a porous fiber mat structure (Tenhaeff; P87: C1: 2nd Para.; “free-standing, porous mats”), wherein the porous fiber mat structure has a thickness of 200 to 400 μm (Tenhaeff; P93: C2: 2nd Para.) which overlaps with the claimed range of 10 to 200 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the porous fiber mat structure taught by Tenhaeff which overlaps with the claimed range and utilize it for the thickness of modified Wang because it is a known porous fiber mat structure thickness suitable for the intended purpose of forming a fiber electrode and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON J SALTER/
Examiner, Art Unit 1724             

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759